The covenant to return the cash consideration for this sublease in case that within ninety days the paramount lease should be canceled was definite, plain and free from ambiguity. Plaintiff was rightly adjudged reimbursement of the sum which the bankrupt had advanced on the agreement for its return if the original lease should be terminated by action of the original lessor. Parol evidence was rightfully excluded. (Gold v. Boss, 195 App. Div. 721.) The pleadings and testimony made no pretense of mutual mistake as a ground to reform the instrument. The judgment and order are, therefore, unanimously affirmed, with costs. Present — Blackmar, P. J., Mills, Rich, Putnam and Jaycox, JJ.